Citation Nr: 0315183	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  95-00 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to an increased rating for residuals of right 
thumb laceration with muscle wasting and nerve injury, status 
post-metacarophalangeal joint fusion, currently rated 30 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




REMAND

The veteran had active service from November 1969 to December 
1971 and from March 1972 to July 1973.

In his statement of August 1994, veteran requested a hearing 
before a VA hearing officer at the RO.  He is entitled to 
have this hearing under 38 C.F.R. § 3.103(c) (2002).

The veteran has reported sources of evidence pertinent to 
this service connection claim.  VA must notify the veteran 
that he must authorize VA to obtain this evidence, 38 C.F.R. 
§ 3.159(b) (2002), and then attempt to obtain it.  38 C.F.R. 
§ 3.159(c) (2002).  It is notable that one private hospital 
rejected VA's previous attempt to obtain records because the 
veteran's authorization for release of the information had 
expired; the RO had delayed the request until nine months 
after the signature date on the authorization form.  The RO 
did not obtain another release from the veteran.

An October 2000 compensation and pension examination found 
that the veteran's disabled right thumb affected the function 
of all of his other fingers.  The regulations governing 
rating his right thumb changed during the pendency of his 
appeal, 67 Fed. Reg. 48784 (effective Aug. 26, 2002), and the 
version more favorable to his claim must apply.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The veteran's right thumb 
is rated as for amputation.  The new regulation provides 
under such circumstances for consideration of whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  In light of the October 2000 
examiner's findings, more detailed information is necessary 
to rate the veteran's right thumb disability.

Additionally, from the neurological aspects of the veteran's 
disability VA must infer the issue whether the neurological 
residuals of the injury must be rated separately from the 
orthopedic residuals.  See Esteban v. Brown, 6 Vet. App. 259 
(1994) (facial injury resulting in scar that was tender, 
disfiguring and limited mastication caused three separately 
rated disabilities).

In addition to the above, the RO must insure generally 
compliance with the notice and assistance requirements of the 
VCAA.  See 38 C.F.R. §§ 5102, 5103, 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2002).

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran to authorize 
release of information related to 
treatment of seizures at the following:  
City Hospital, Dry Run Road, P.O. Box 
1418, Martinsburg, WV 25402 in the 
emergency room on or about May 7, 2002; 
INOVA Alexandria Hospital, 4320 Seminary 
Rd., Alexandria, VA 22304 in August 1997 
(NOTE: INOVA Alexandria Hospital requires 
an authorization for release of 
information signed within six months 
before the request); Howard University 
Hospital, 2041 Georgia Ave, N.W., 
Washington, D.C. 20060 in the emergency 
room on or about August 2, 1996; Prince 
Georges Hospital Center, 3001 Hospital 
Dr., Cheverly, MD 20785 during the period 
December 1994 to January 1995; and at St. 
Elizabeth's Hospital of unknown address 
and date as referenced in a VA hospital 
summary of August 1996.  Make 
arrangements to obtain emergency room 
reports, hospital summaries, and any 
neurology and neuropsychiatry 
consultations related to seizures.

2.  Schedule VA orthopedic and neurologic 
examinations to measure and describe 
functional deficits of all digits of 
right hand and of the hand overall, and 
to identify the nerve or nerves affected 
by right thumb laceration.  NOTE:  The 
October 2000 examiner found the function 
of all fingers impaired by the right 
thumb.  On reexamination the examiner 
must report the range of motion of each 
joint of each finger of the right hand in 
degrees and a measurement in centimeters 
of the approximation of each finger to 
the proximal transverse crease of the 
palm, as well as any deficit of strength, 
endurance, or coordination.  Send the 
claims folder to the examiner(s) for 
review.

3.  Schedule the veteran for a hearing 
before an RO hearing officer as per his 
request of August 1994.

4.  Readjudicate the claims at issue, 
considering the rating criteria effective 
before and since August 26, 2002, to the 
issue of increased rating for the right 
thumb, see Karnas, 1 Vet. App. 308, and 
considering whether neurological residua 
of the service-connected injury should be 
rated separately.  See Esteban, 6 Vet. 
App. 259.  If any part of the veteran's 
claim is not fully allowed, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




